     Case 2:21-cv-00306-KJM-DB Document 12 Filed 04/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL PATRICK JOLIVETTE,                          No. 2:21-cv-0306 KJM DB P
12                       Plaintiff,
13           v.                                        ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Defendant.
16

17

18          Plaintiff, a state prisoner, proceeds without counsel in an action brought under 42 U.S.C. §

19   1983. On March 30, 2021, the undersigned issued findings and recommendations recommending

20   that plaintiff not be allowed to proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915(g). This

21   recommendation was based on plaintiff’s complaint not alleging imminent danger of serious

22   physical injury and court records indicating plaintiff has brought three or more prior dismissed

23   actions within the meaning of subdivision (g) of section 1915. (ECF No. 10.)

24          Plaintiff has now paid the filing fee for this case. The undersigned will vacate the findings

25   and recommendations issued March 30, 2021.

26          Notwithstanding the payment of the filing fee, the court is required to screen this

27   complaint brought by a prisoner and seeking relief against a governmental entity or officer or

28   employee of a governmental entity. See 28 U.S.C. § 1915A(a). Pursuant to 28 U.S.C. § 1915A(a),
                                                       1
      Case 2:21-cv-00306-KJM-DB Document 12 Filed 04/16/21 Page 2 of 2


 1   the court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 2   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or

 3   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

 4   1915A(b)(1), (2). Since plaintiff has paid the filing fee, plaintiff’s complaint will be screened in

 5   due course.

 6            IT IS HEREBY ORDERED the March 30, 2021 findings and recommendations (ECF No.

 7   10) are vacated in full.

 8   Dated: April 15, 2021

 9

10

11

12
     DLB7
13   joli0306.vacate1915(g).fr

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
